Citation Nr: 0403723	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  92-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision by the 
Baltimore, Maryland, VA Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for PTSD.  During 
the appeal the veteran changed his mailing addresses several 
times.  Currently, the agency of original jurisdiction is the 
Cleveland, Ohio, VA Regional Office (RO).  We note that this 
appeal has been previously remanded by the Board to the VA 
Regional Offices associated with this claim in April 1994, 
June 1996 and June 2003 for evidentiary and procedural 
development.  Following the most recent remand, the RO 
confirmed its denial of the veteran's PTSD claim and returned 
the case to the Board in December 2003.  The veteran now 
continues his appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record.

2.  The veteran's records include a medical diagnosis of PTSD 
and medical evidence of a nexus between diagnosed PTSD and a 
combat-related stressors.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence which supports the 
veteran's accounts that during service he witnessed wounded 
and dying combat casualties at a military medical facility, 
the executions of Vietnamese enemy prisoners, and the 
explosion of a vehicle carrying a Vietnamese official while 
traveling in a motorcade.
 
5.  There is no credible evidence which supports the 
veteran's assertion of in-service incurrence of stressful 
events in which he killed a young Vietnamese girl who was 
about to attack him with a grenade, sustained a shrapnel 
wound of his right forearm, and served in a sniper team in 
which he killed 33 Vietnamese enemy agents.


CONCLUSION OF LAW

The grant of service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in a Supplemental 
Statement of the Case dated October 2002, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of the three remands 
which occurred during this appeal.  We observe that the 
veteran's service medical records and personnel records were 
obtained and associated with his claims file, and that the 
National Personnel Records Center (NPRC), the National 
Archives and Records Administration (NARA) and the United 
States Armed Services Center for Unit Records Research 
(USASCURR) were contacted and asked to provide records which 
may verify his alleged stressors.  He has also been provided 
with VA examinations which address the service connection 
issue on appeal.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  (See Veterans 
Benefit Act of 2003; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).)  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that on enlistment 
examination in November 1967 he was psychiatrically normal 
and reported having no history of psychiatric problems.  A 
treatment note during service shows that he was treated on 
one occasion in February 1970 for complaints of nervous 
anxiety and insomnia related to unspecified problems in his 
unit.  Thereafter, medical examiners determined that he was 
psychiatrically normal on separation examination in July 
1970.  His service medical records contain no record of 
treatment for any physical injuries or combat-related wounds.

The veteran's DA 20 service personnel records and DD 214 Form 
show that he served in the United States Army and that his 
Military Occupational Specialty (MOS) was as a clerk-typist.  
According to his records, his duties involved typing papers 
and orders and sorting cards.  His military record shows that 
his performance was evaluated five times during his period of 
service and that on each evaluation he received a grade of 
"excellent" for both his conduct and efficiency.  At the 
time of his honorable discharge he achieved the enlisted rank 
of E-5.  His service personnel records and DD 214 Form do not 
reflect that he was ever charged with the offense of being 
Absent Without Leave (AWOL).  

The veteran's service records show that his military 
decorations included the Vietnam Service Medal.  No 
decorations indicating actual involvement in combat 
operations are shown.  His personnel records show that he 
served in the Republic of Vietnam from May 1968 to July 1970 
as a clerk-typist attached to the office of information of 
the headquarters of the United States Military Assistance 
Command Vietnam, United States Army Pacific (abbreviated in 
his DA 20 records as "Hq MAC V - USARPAC (ofc of Info)."  

The veteran's claims file includes VA medical records dated 
from 1991 - 2002 which show treatment for recurrent 
polysubstance abuse, depression and PTSD.  Diagnoses of PTSD 
linked to the veteran's accounts of being exposed to combat 
stressors are shown in the reports of VA psychiatric 
examinations conducted in February 1995 and September 2002.  
The VA medical records show that the veteran also reported 
that he sustained a superficial shell fragment wound to his 
right forearm during service in Vietnam.  A February 1995 VA 
examination report noted that there was a hyperpigmented scar 
measuring a 1/4-inch in diameter which was located at the 
junction of the middle and upper third of his right forearm 
along the ulnar side.  The examiner who wrote the report 
attributed the right forearm scar to the veteran's stated 
history of a shell fragment wound.  

The veteran's PTSD diagnosis has been linked to the following 
stressors, which he reported being exposed to during his 
period of service in Vietnam:

(1.)  According to the veteran's personal 
account, he served as a clerk-typist, a teletype 
operator and a chauffeur for several officers and 
civilian officials.  While driving in a motorcade 
as a chauffeur, he witnessed the explosion of a 
vehicle traveling ahead of him which was carrying 
a Vietnamese official explode.  He indicated that 
enemy insurgents caused this explosion.

(2.)  The veteran reported that during service he 
was forced to shoot and kill a young Vietnamese 
girl who approached him, armed with a grenade, 
and appeared intent on attacking him.  

(3.)  The veteran reported that during service in 
Vietnam he observed wounded and dying combat 
casualties at a military medical facility and 
that in late 1968 he witnessed several incidents 
in which Vietnamese prisoners were executed.  

(4.)  The veteran reported that while he was in 
Vietnam he once traveled as an armed guard on a 
refrigerated truck.  He stated that he was very 
fearful for his life at the time because the 
refrigerated truck was a very conspicuous vehicle 
and that he was traveling on a highway that was 
known to be dangerous due to its high level of 
enemy activity.

(5.)  The veteran reported that during his last 
months of service in Vietnam he was charged with 
being AWOL.  According to the veteran, a sergeant 
of the United States Marine Corps punished him 
for this offense by assigning him to a sniper 
team.  The veteran reported that he operated in a 
sniper team with four or five other men and was 
tasked to target and kill Vietnamese civilians 
and soldiers who were identified as enemy agents.  
He reported that he had killed 33 individuals 
while serving in the sniper team.  He also 
reported that he participated in combat and was 
involved in several firefights against enemy 
forces.  He reported that he received a shrapnel 
wound to his right arm.  He stated that he 
removed the shrapnel from his arm and treated his 
wound by himself and never received professional 
medical attention for it during service.  

Analysis

The veteran contends that he currently suffers from PTSD as a 
direct result of combat-related stressors.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id. Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

With regard to the claimed stressors involving allegations of 
witnessing wounded and dying combat casualties at a military 
medical facility, the executions of Vietnamese enemy 
prisoners, and the explosion of a vehicle carrying a 
Vietnamese official while traveling in a motorcade, and 
killing a young Vietnamese girl who was about to attack him 
with a grenade, sustaining a shrapnel wound of his right 
forearm, and serving in a sniper team in which he killed 33 
Vietnamese enemy agents, all available evidence must be 
carefully evaluated.  If the military records do not document 
that this incident occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but are not 
limited to): visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligations or family illness; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medications; increased use of over-the- counter 
medications; evidence of substance abuse such as alcohol or 
drugs; increased disregard for military or civilian 
authority; obsessive behavior such as overeating or 
undereating; unexplained economic or social behavior changes.  
See M21-1, Part III, 5.14(7).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In the course of the appeal, another set of revisions to the 
regulations contained in 38 C.F.R. § 3.304(f) which are 
specifically relevant to PTSD claims based on assault went 
into effect on March 7, 2002.  The pertinent revisions to 38 
C.F.R. § 3.304(f) were revised to read as follows:

Sec. 3.304 Direct service connection; wartime and peacetime.

(f)  Post-traumatic stress disorder.  Service 
connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; 
a link, established by medical evidence, between 
current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in- 
service stressor occurred.  Although service 
connection may be established based on other in-
service stressors, the following provisions apply 
for specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in- service 
stressor.

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304 (March 7, 2002)

In this case, there is no objective evidence to establish 
that the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99.  Although the veteran served in Vietnam 
from May 1968 to July 1970, his service records reflect that 
he was a clerk-typist and do not indicate references to 
combat.  According to his records, his duties involved typing 
papers and orders and sorting cards.  He did not earn any 
decorations, medals, badges, ribbons, or awards indicative of 
participation in combat.  There is no indication in his 
records that he served in a sniper team, or that he received 
training as a sniper.  The service medical records also do 
not show that he sustained a shell fragment wound to his 
right forearm.  For these reasons, we conclude that the 
veteran did not engage in combat with the enemy.

The veteran claims that his PTSD is linked to stressor 
incidents in which he witnessed wounded and dying combat 
casualties at a military medical facility, the executions of 
Vietnamese enemy prisoners, and the explosion of a vehicle 
carrying a Vietnamese official while traveling in a 
motorcade, and killed a young Vietnamese girl who was about 
to attack him with a grenade, sustained a shrapnel wound of 
his right forearm, and served in a sniper team in which he 
killed 33 Vietnamese enemy agents.  To be service connected 
for PTSD, the evidence must establish that his diagnosis of 
PTSD is linked to these claimed stressors and that these 
alleged stressors actually occurred during his military 
service.  After a thorough review of the evidence, we find 
that the service records and other evidence of record are 
insufficient to support a finding that the aforementioned 
incidents had actually occurred.  We note that the NPRC, the 
NARA and the USASCURR were contacted by the RO and provided 
with the veteran's service dates and unit identification and 
asked to provide records which may verify his alleged 
stressors.  A review of the claims file shows that none of 
the aforementioned archival storage and research agencies 
were able to provide any documentation such as morning 
reports and unit histories which substantiated the veracity 
of the veteran's stressor accounts.  Furthermore, VA sent 
correspondence to the veteran requesting additional 
information regarding his stressors.  We note that the 
veteran was unable to provide any useful details, witness 
statements or documentation in his own possession to help 
verify his stressors.

We note that the veteran was treated on one occasion in 
February 1970 for complaints of nervous anxiety and insomnia 
related to unspecified problems in his unit.  However, we do 
not find that this establishes the onset of a chronic 
psychiatric disorder during service because he was diagnosed 
as psychiatrically normal on separation examination in July 
1970, thus indicating that the single episode of treatment 
for nervous anxiety in service was for an acute and 
transitory condition.  We also find that there is no evidence 
of behavior changes during service that may constitute 
credible evidence of the stressor.  The veteran's personnel 
records show that he served in the same MOS as a clerk-typist 
throughout his entire period of active duty and that there 
was no deterioration in his work performance as he was always 
rated excellent in his conduct and efficiency on all of his 
performance evaluations and achieved the rank of E-5 at the 
time of his honorable discharge.  With respect to his 
admission of being AWOL during the last part of his active 
duty period, we note that his service personnel records and 
DD 214 Form do not reflect that he was ever charged with this 
offense.  

The veteran's post-service medical treatment records, dated 
1991 - 2002, are insufficient to verify his PTSD stressors.  
The psychiatric treatment records showing PTSD linked to his 
alleged stressors are based entirely on the veteran's own 
accounts of his stressors and not upon any objective medical 
or military record, or upon any personal knowledge by the 
physician that the veteran's stressors had actually occurred 
during his period of active service.  Therefore, these 
records are not useful for purposes of corroborating the 
veteran's accounts in order to prove that the alleged 
stressor incidents associated with his PTSD diagnosis had 
actually occurred.  (See DeSousa v. Gober, 10 Vet. App. 461 
(1997).  Where the facts show that the veteran received 
treatment from a physician many years after service, and the 
conclusion reached by the physician is clearly based solely 
on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, the Board 
is not bound to accept the medical conclusions and/or 
opinions of a physician.)

In conclusion, we find that the veteran's alleged stressor 
accounts are not supported by credible evidence.  As the 
veteran's current diagnosis of PTSD is predicated upon a 
stressors which the evidence fails to corroborate, his claim 
of entitlement to service connection for PTSD must be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the relative merits of his claim, 
the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



